Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 states “the support rib,” however, as best understood it should read “a support rib.” Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Claim 14 states “the indicator rib,” however, as best understood it should read “a indicator rib.” Appropriate correction is required.
 Appropriate correction is required.
	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,8, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being Satonaka US20030103173A1. 
Regarding claim 1, Satonaka discloses a display apparatus (figs. 3, 8b) comprising:
a display panel (1) displaying an image in a front direction (see fig. 8b);

a chassis (parts of 19) coupled with the middle mold (parts of 8) in front of the display panel (1)(see fig. 8b),
wherein the middle mold (8) comprises a restricting rib (hook wall adjacent 27b) configured to restrict the display panel (1) from moving in a side direction (see fig. 8b) to restrict the display panel (1) from departing from the first position (see fig. 8b), and
the chassis (19) comprises a pressing rib (24) being in an inclined shape (see fig. 8b) and pressing the display panel (1) toward the first position (see fig. 8b) when the chassis (19) is coupled with the middle mold (8) in a state in which the display panel (1) departs from the first position (see fig. 8b).
Regarding claim 8, The display apparatus of claim 1, wherein the restricting rib (hook wall adjacent 27) is positioned more adjacent to a side surface of the display panel (1) than the pressing rib (24), when the chassis (19) is coupled with the middle mold (8)(see fig. 8b).
Regarding claim 10, Satonaka discloses the display apparatus of claim 1, wherein the pressing rib (24) comprises an inclined surface (incline of 28) inclined such that a thickness of the pressing rib (24) increases in a direction toward the chassis (19) from an end of the pressing rib (24)(see fig. 8b), and
the inclined surface (incline of 28) presses, when the chassis (19) is coupled with the middle mold (8), the display panel (1) positioned out of the first position toward the first position (see fig. 8b).
Regarding claim 13, Satonaka discloses the display apparatus of claim 1, wherein the middle mold (8) further comprises an indicator rib (22) positioned adjacent to the support rib (27)(see fig. 8b).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Satonaka US20030103173A1 in view of Shin US 20160377908 A1.

Regarding claim 2, Satonaka discloses the display apparatus of claim 1, wherein the chassis (19) comprises an insertion rib (23, figs. 3, 9b) inserted into the middle mold (8) when the chassis (19) is coupled with the middle mold (8) (see fig. 8b)  and the restricting rib (hook wall adjacent 27b) is positioned more adjacent to a side surface of the display panel (1) than the support rib (27)(see fig. 8b).
However, does not teach the middle mold comprises a support rib forming a portion of an insertion groove into which the insertion rib is inserted, 
Shin teaches in fig 5 the middle mold (2) comprises a support rib (outer rib of 2) forming a portion of an insertion groove (groove between the two ribs on 2) into which the insertion rib (53 frame rib being inserted) is inserted (see fig 5) for the purpose the number of parts may be reduced and a manufacturing process may be simplified. [0165]

Regarding claim 3, Satonaka and Kim discloses the display apparatus of claim 2, Satonaka teaches wherein the chassis (19) further comprises a hook (26a) hook-coupled with the middle mold (8),
the middle mold (8) further comprises a coupling protrusion (26b) positioned on the support rib (27) and hooked with the hook (26a)(see fig. 8b), and
the pressing rib (24) is positioned on the hook (26a).
Regarding claim 4, Satonaka and Kim discloses the display apparatus of claim 3, Satonaka teaches wherein the hook (26a) further comprises a hook groove (26a groove) into which the coupling protrusion (26b) is inserted when the hook (26a) is coupled with the middle mold (8), and
the pressing rib (24) is formed on the same surface as the hook groove (26a groove)(see fig. 8b).
Regarding claim 5, Satonaka  and Kim disclose the display apparatus of claim 3, Satonaka further teaches wherein the middle mold (8) comprises a hook insertion groove (groove 26b) which is located inside the insertion groove (groove between 27 and side wall) and into which the hook (26a) is inserted, and a guide (rib on 26a) configured to guide the pressing rib (24) when the hook (26a) is inserted into the hook insertion groove (groove 26b). The hook insertion groove and insertion groove taught by Satonaka would suggest that the location of the hook insertion groove with respect to the insertion groove was a matter of design choice for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Satonaka by locating the hook insertion groove inside the insertion groove because it was a matter of design choice and for the purposes of providing firm engagement of the chassis and the middle mold and their respective components ([0057]).
Regarding claim 6, Satonaka and Kim disclose the display apparatus of claim 5, Satonaka teaches wherein the guide (rib on 26a) guides the pressing rib (24) to be inserted in a direction of being coupled with the middle mold (8), when the hook (26a) is inserted into the hook insertion groove (groove 26b)(see fig. 8b).
Regarding claim 7, Satonaka and Kim disclose the display apparatus of claim 6, Satonaka teaches wherein the guide (rib on 26a) is formed by cutting a portion of an end (left portion) of the support rib (27).
Regarding claim 11, The display apparatus of claim 5, wherein, when the display panel (1) is located at a second position (fig. 7) at which at least one portion of the display panel (1) is placed on a top end of the restricting rib (hook wall adjacent 27b), the pressing rib (24) presses the display panel (1) toward the first position (fig. 8b), while being coupled with the middle mold (8).
Regarding claim 12, Satonaka and Kim disclose the display apparatus of claim 11, Satonaka teaches wherein the support rib (27) and the guide (rib on 26a) are located at corresponding positions in a direction in which the support rib (27) extends (see fig. 8).
Regarding claim 14, Satonaka and Kim disclose the display apparatus of claim 11, Satonaka teaches wherein the indicator rib (22) is opposite to the support rib (27) with respect to the insertion groove (groove between 27 and side wall).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Satonaka US20030103173A1 

Regarding claim 9, Satonaka discloses the display apparatus of claim 1, however does not disclose wherein a thickness of the pressing rib corresponds to a thickness of the restricting rib or is thinner than the thickness of the restricting rib.
 Satonaka teaches in the embodiment of fig 20b a thickness of the pressing rib (25) corresponds to a thickness of the restricting rib (hook wall adjacent 27b) (see fig. 8b) or is thinner than the thickness of the restricting rib for the purpose of firm engagement with the rear surface of the display. [0094]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Satonaka for the purpose of firm engagement with the rear surface of the display. [0094]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/            Examiner, Art Unit 2871                                                                                                                                                                                            
/MICHAEL H CALEY/            Supervisory Patent Examiner, Art Unit 2871